Per Curiam.

This is an action in habeas corpus originating in this court. Petitioner contends that he is being held under excessive bail. He was originally being held on two charges: aiding and abetting in the shooting of a police officer on August 23, 1970, and for shooting with intent to kill on September 1, 1970, when the police attempted to arrest him. The court set bail of $25,000 on each charge. Petitioner has been denied relief in habeas corpus both in the Court of Common Pleas and the federal District Court on the same question.
The amount of bail in any given case is basically within the sound discretion of the trial court. Colavecchio v. McGettrick, Sheriff (1965), 2 Ohio St. 2d 290; Coleman v. McGettrick, Sheriff (1965), 2 Ohio St. 2d 177; Bland v. Holden (1970), 21 Ohio St. 2d 238.
There are no facts alleged in the instant case which indicate in any way that the bail is excessive, or that the trial judge has abused his discretion.

Petitioner remanded to custody.

O’Neill, C. J., Herbert, Duncan, Corrigan, Stern and Leach, JJ., concur.
Schneider, J., concurs in judgment only.